DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted, however, that if determining the status of this application as being subject to first inventor to file provisions of the AIA  is incorrect, then any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the rationale supporting the rejection, and prior art relied upon, if any, would be the same under the AIA  and pre-AIA  statuses. 
Applicant's Election
01.	Responding to the 4/8/2019 "Restriction Requirement," the 6/10/2019 "Reply" elected, with traverse, Species A (directed to FIG. 1) for prosecution on the merits. 
The Reply, however, did not present any argument in traversing the Election Requirement. The election, therefore, was deemed without traverse. See, for example, M.P.E.P. § 818.03(a). 
The Reply identified claims 1-6 and 8-19 as being directed to the elected invention. 
Accordingly, claims 7 and 20 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The 9/19/2019 Office Action made Final the Restriction Requirement.
The 4/12/2022 Response does not further traverse the 4/8/2019 Restriction Requirement. 
The 4/8/2019 Restriction Requirement and its Finality are proper and, therefore, are maintained. Claims 7 and 20 remain withdrawn from further consideration as being drawn to a non-elected invention.
Statutory Bases of the Prior Art Rejections
02.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
03.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims - Anticipation
04.	Claims 1-6, 8, and 15-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2005/0173783 of a U.S. patent application for inventors Chow et al. [hereinafter "Chow"]. PGPub 2002/003294 to "Bissey" is provided as evidence.
As to interpreting scope of the claims, absent more, "etched portion" has been considered and determined to have a scope reading on any portion of a leadframe, wherein etching might be used to form the leads. Moreover, and absent more, an etched portion is noted and determined to be a product by process feature not limiting the leadframe since a leadframe can be formed or processed by etching. See, for example, Chow [0079] and see, for example, Bissey [0057] explaining that "leadframes … are made by … etching," in describing a product including a product similar (as in a product including a chip on capacitor(s), with leadframes; see, for example, the front page) to that described by Chow. 
As to rejecting the claims over Chow, below are: FIGs. 6A and 6B, with 606-C labelling the central, mold compound (moldable encapsulant; see, e.g., [0121)) filled feature and 606-R labelling the mold (moldable encapsulant; see, e.g., [0121) filled recess (as shown in FIG. 6B, e.g.,; located under passive device 612, over the solder mask, and in between leadframes 614/602). 


[AltContent: connector][AltContent: textbox (606-C)][AltContent: textbox (606-R)][AltContent: textbox (solder mask)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    669
    527
    media_image1.png
    Greyscale

With respect to claim 1, Chow describes: semiconductor package (see, for example, FIGs. 6; [[0117]-[0121]), comprising: a portion of a leadframe 614/602; a semiconductor die 603 attached to the portion of the leadframe 614/602; and a passive component 612 electrically connected to the semiconductor die 603 through the portion of the leadframe 614/602; wherein the portion of the leadframe includes a cavity (the space/groove in which the passive component 612 (e.g., capacitor; see e.g., [0007]) is placed) in which at least a portion of the passive component 612 is disposed, wherein the portion of the leadframe includes a recess 606-R (the feature located under passive device 612, over the solder mask, and in between leadframes 614/602) directly beneath the cavity (space/groove), wherein the recess 606-R is mold compound filled (see, for example, FIGs. 6A/6B; see Chow [0121] teaching 606 being a moldable encapsulant, filing recess 606-R). 
It is noted that Chow describes the cavity (space/groove) is formed by a processes including etching (see, for example, [0079]).
With respect to claim 2, Chow describes the cavity (space/groove) faces the semiconductor die.
With respect to claim 3, Chow describes a portion of the passive component sits within the cavity (space/groove), and a remainder of the passive component is outside the cavity (space/groove) and between the portion of the leadframe and the semiconductor die.
With respect to claim 4, Chow describes the semiconductor die and the passive component are attached to, and electrically connected to one lead of the portion of the leadframe.
With respect to claim 5, Chow describes the portion of the leadframe has a thickness T, and the cavity (space/groove) has a depth of approximately 50% of T.
With respect to claim 6, Chow describes the portion of the leadframe has a thickness T, and the cavity (space/groove) has a depth that is between approximately 20% and 40% of T.
With respect to claim 8, Chow describes the passive component as being a capacitor. See, for example, [0007] describing passive devices as including capacitors.
With respect to claim 15, Chow describes: semiconductor package (see, for example, FIGs. 6; [[0117]-[0121]), comprising: a portion of a leadframe 614/602; a semiconductor die 603 attached to the portion of the leadframe 614/602; and a passive component 612 electrically connected to the semiconductor die 603 through the portion of the leadframe 614/602; wherein the portion of the leadframe includes a cavity (space/groove in which the passive component 612 (e.g., capacitor; see e.g., [0007]) is placed) in which at least a portion of the passive component 612 is disposed, wherein the portion of the leadframe includes a recess 606-R (the feature located under passive device 612, over the solder mask, and in between leadframes 614/602) directly beneath the cavity (space/groove), wherein the recess 606-R is mold compound filled (see, for example, FIGs. 6A/6B; see Chow [0121] teaching 606 being a moldable encapsulant, filing recess 606-R). 
Chow describes the passive component as being a capacitor. See, for example, [0007] describing passive devices as including capacitors.
It is noted that Chow describes the cavity (space/groove) is formed by a processes including etching (see, for example, [0079]).
With respect to claim 16, Chow describes a portion of the passive component (the capacitor 612) sitting within the cavity (space/groove), and a remainder of the passive component (the capacitor 612) is outside the cavity (space/groove) and between the portion of the leadframe and the semiconductor die.
With respect to claim 17, Chow describes the semiconductor die 603 and the passive component (the capacitor 612) are attached to, and electrically connected to, one lead (e.g., 614) of the portion of the leadframe 614/602.
With respect to claim 18, Chow describes the portion of the leadframe has a thickness T, and the cavity (space/groove) has a depth of approximately 50% of T. 
With respect to claim 19, Chow describes the portion of the leadframe has a thickness T, and the cavity (space/groove) has a height that is between approximately 20% and 40% of T.
05.	Claim 9 is rejected under 35 U.S.C. § 103 over Chow, further in view of PGPUB US 2016/0020182 to "Higgins." Bissey is provided as evidence. 
		Chow teaches using plural posts (see, for example solder balls 405, corresponding to the balls in FIG. 6B, at ends of the die 603, connecting the Chip 603 to the leadframe 614/602). Chow appears silent however on explicitly describing the posts (solder balls) being copper. The art however well recognizes the suitability of such a feature. See, for example, [0027] describing the material forming the stud bumps 214-215 to be suitably formed of copper, for connecting a die 104 to a leadframe 100. 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the disclosure of Chow so the solder balls are copper, as taught by Higgins to be suitable for connecting 104 to a leadframe 100. 
06.	Claims 10-14 are rejected under 35 U.S.C. § 103 over Chow, further in view of Bissey. 
As to rejecting claim 10 over the prior art, Chow describes a method, comprising: forming a leadframe 614/602 from a conductive material (see, for example [0088]) for a semiconductor die 603; etching the leadframe to form a cavity (space/groove; see, for example, [0079] describing etching as the process to form the cavity (space/groove)); attaching a capacitor 612 (see, e.g., [0007]) to the leadframe 614/602, with the capacitor being inside the cavity (space/groove); and attaching the semiconductor die 603 to the leadframe 614/602, wherein the leadframe has a recess (606-R) directly beneath/below the cavity (space/groove) in which passive device (capacitor) 612 is placed, the recess being in the bottom part of the cavity (space/groove) and directly beneath the cavity (space/groove), wherein the recess 606-R is mold compound filled (see, for example, FIGs. 6A/6B; see Chow [0121] teaching 606 being a moldable encapsulant, filing recess 606-R). 
Chow describes using etching to process portions of the leadframe 614/602, as, for example, to form the cavity (space/groove) in which is situated the passive device (capacitor) 612 . Chow however is silent on using etching to form the leadframe 614/602. The art however well recognizes etching as a suitable process to also form a leadframe. See, for example, Bissey, [0057] teaching that "leadframes … are made by … etching," in describing a product including a similar product (as in a product including a chip on capacitor(s), with leadframes; see, for example, the front page) to that described by Chow. 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the disclosure of Chow so the leadframe 614/602 is formed by etching the conductive material, since Bissey teaches etching to be a suitable method to form a leadframe and Chow teaches etching to be a suitable method to process leadframes. 
With respect to claim 11, Chow describes forming the cavity (space/groove) by etching the leadframe 614/602 on a side of the leadframe 614/602 that faces the semiconductor die 603.
With respect to claim 12, Chow describes a depth of the cavity (space/groove) is less than a height of the capacitor 612.
With respect to claim 13, Chow describes the leadframe 614/602 as having a thickness T, and etching the leadframe 614/602 to a depth of approximately 50% of T. 
With respect to claim 14, Chow describes the leadframe 614/ as having a thickness T, and etching the leadframe 614/602 to a depth that is between approximately 20% and 40% of T. 
Statutory Basis of the 35 U.S.C. § 101 Rejections
07.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
35 U.S.C. § 101 Rejections of the Claims -- Double Patenting 
08.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer complying with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney, or agent, of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based "eTerminal Disclaimer" may be filled out completely online using web-screens. An "eTerminal Disclaimer" is auto-processed and immediately approved upon submission if it meets all requirements.
For more information about "eTerminal Disclaimers," please see: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
-09.	Claims 1-6 and 8-19 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-13 of U.S. Pat. No. 11,430,722 to inventors Morroni et al. [hereinafter "Morroni"].
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of Morroni anticipate, or render obvious, claims of this application. 
For example, claim 2 of Morroni anticipate claim 1 of this application because claim 2 of Morroni recites all of the features recited in claims 1 and 10 of this application.
And claims 2 and 6 of Morroni render obvious claim 15 of this application because claims 2 and 6 of Morroni, together, recite all of the features recited in claim 15 of this application and claim 6 of Morroni teaches that a capacitor would have been a suitable passive element for use in claim 2 of Morroni. 
Therefore, it would have been obvious for a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified claim 2 of Morroni by using a capacitor as the passive element as claim 6 of Morroni teaches that a capacitor is a suitable passive element for use in claim 2 of Morroni. See M.P.E.P. §2144.07.
Accordingly, claims of this application are rejected on the ground of nonstatutory obviousness-type double patenting as anticipated/unpatentable over claims of Morroni. 
Applicants may overcome such a rejection by filing a terminal disclaimer. See In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

This is a rejection. Accordingly, a reply to this Office Action must satisfy the requirements of 37 CFR 1.111(b). See, infra, paragraph 11, the first numbered paragraph under "Closing Notes," describing the 37 CFR 1.111(b) requirements a reply responding to this Office Action must satisfy.
An amended (or new) claim MUST have WRITTEN DESCRIPTION SUPPORT in the AS FILED disclosure of the embodiment of the claimed invention. See 35 U.S.C. § 112(a) 112, first paragraph, stating: "The specification shall contain a written description of the invention." An amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT INTRODUCE NEW MATTER. See 35 U.S.C. § 132(a), second sentence, stating: "No amendment shall introduce new matter into the disclosure of the invention." 
Response to Arguments
10.	The argument(s) in the 12/24/2020 "Reply" have been fully considered. The argument(s), however, are not found persuasive.
The 4/12/2022 Response contends the claims of the Response are allowable because the prior art of record (specifically, Chow) fails to teach recess being filled with mold compound. 
In response, it is noted that Chow (contrary to the contention in the 4/12/2022 Response), expressly teaches the recess 606-R is filled with moldable encapsulant (see, e.g., [0121]) and therefore teaches the recess 606-R is mold compound filled.
Accordingly, rejecting the claims as being unpatentable over the prior art is proper. And the prior art rejections, therefore, are maintained.
Closing Notes
11. 	"[T]o be entitled to reconsideration or further examination," in response to either a non-Final (see 37 CFR 1.111(b) and (c)) or Final Office Action (see 37 CFR 1.116(a); 37 CFR 1.114(a), (b), (c); and 37 CFR 1.111(b) and (c)), the reply: 
"MUST be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action" (capitalized/bolded/underlined herein for emphasis; see 37 CFR 1.111(b));
"MUST present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references (capitalized/bolded/underlined herein for emphasis; see 37 CFR 1.111(b)); 
"MUST appear throughout to be a bona fide attempt to advance the application to final action[--a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section" (capitalized/bolded/underlined herein for emphasis; see 37 CFR 1.111(b)); and
"[if] amending in reply to a rejection of claims in an application … , … MUST clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made[, and] must also show how the amendments avoid such references or objections (capitalized/bolded/underlined herein for emphasis; see 37 CFR 1.111(c)).
ACCORDINGLY, a reply that fails to meet any of the above-noted 37 CFR 1.111 requirements may be found intentionally non-responsive and, thus, be denied entry, which requires any necessary extension of time for any supplemental/correcting response to be calculated from the mailing date of this Office action. 
MOREOVER, an amended (or a new) claim MUST have WRITTEN DESCRIPTION SUPPORT in the AS FILED disclosure of the embodiment of the claimed invention. See 35 U.S.C. § 112(a) stating: "The specification shall contain a written description of the invention." AND a reply including amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT INTRODUCE NEW MATTER. See 35 U.S.C. § 132(a), second sentence, stating: "No amendment shall introduce new matter into the disclosure of the invention." 
ACCORDINGLY, a reply that amends a claim (or adds a new claim) or amends the specification, drawings, or abstract of the as filed disclosure of the invention should include a specific explanation for how the as filed disclosure of the invention provides written description support of the amended/new claim or shows that no new matter is added, respectively. See the first paragraph of M.P.E.P. § 2163 noting that "Applicant[s] should ... specifically point out the support for any amendments made to the disclosure," citing M.P.E.P. §§ 714.02 and 2163.06.
12.	This Office Action includes rejections of claims elected pursuant to a Restriction between Species. Unless the USPTO withdraws this Restriction Requirement, any future Applicant Filing (including the Electing Response) in this Application will be NON-Responsive IF the Filing fails to address whether a new claim the Filing adds reads on the elected Species. See M.P.E.P. §§ 809.02(a),(b) and 37 CFR 1.143.
13.	Absent expressly stating otherwise, this Office Action does NOT address patentability merits of restricted claims that are withdrawn from consideration.
14.	IF an Applicant Filing, or an Office Action, amends or cancels a claim and, thus, makes at least one named inventor not be an inventor of at least one claim remaining in this application, THEN Applicants must amend this application's 37 CFR 1.41 Inventorship by a 37 CFR 1.48 request, including the 37 CFR 1.17(i) fee.
CONCLUSION
15.	A shortened statutory period for Response to this Office Action expires THREE MONTHS from the mailing date of this Office Action. This time period is extendible under 37 CFR 1.136(a). 
Concerning any inquiry about this or an earlier communication, in this application, Primary Examiner Sayadian is usually reachable at +1-571-272-7779 (M-F, 10:00 – 16:00, US EDT/EST, whichever time zone is in effect at time of call) or through his e-mail address, hrayr.sayadian@uspto.gov. Examiner Sayadian will respond no later than the next business day to calls made (or e-mails sent) on a business day, no later than 16:00 US EDT/EST of a business day, whichever time zone is in effect at the time of Applicants' initiated communication. A call made (or an e-mail sent) after 16:00 US ET is effectively a call/e-mail initiated the business day AFTER the day of the call/e-mail day.
If attempts to reach Mr. Sayadian are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814